Citation Nr: 1512514	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  07-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate conditions, (including, but not limited to, elevated PSA, benign prostatic hypertrophy (BPH), and acute prostatitis), to include as a result of exposure to herbicides and as secondary to service-connected disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These claims were remanded for additional development in June 2010.  Thereafter, in a September 2011 decision, the Board denied entitlement to service connection for the above-claimed prostate disabilities and denied entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated and remanded the Board's September 2011 decision.  

This case was then Remanded in October 2013 for additional development pursuant to the Court's directives.  The Veteran was afforded a VA examination in November 2013.  Unfortunately, the required compliance with the remand instructions was not achieved.  Therefore, the Board remanded this matter for a second time in June 2014.  Review of the Veteran's electronic claims file (his paper claims file no longer exists, as it has been scanned into the Virtual VA and VBMS electronic file systems) reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, this matter will again be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the development requested in the Board's most recent June 2014 remand has not been completely performed.  Specifically, the Board instructed the AOJ to obtain a more definitive medical opinion regarding the onset and etiology of the Veteran's current prostate conditions.  The examiner was to review the entire claims folder and determine the relationship, if any between the Veteran's service-connected urinary tract infections and his prostate conditions, specifically elevated PSA, BPH, and chronic prostatitis.  The examiner was also to provide a complete rationale for any opinion provided.  See June 2014 Board Remand; see also October 2013 Board Remand.  In November 2014, the VA examiner concluded that there is no direct causational link between urinary tract infections and the prostate conditions noted and the urinary infections would not permanently aggravate these prostate conditions.  

The Veteran's representative has challenged the adequacy of this opinion on the basis that it is conclusory and fails to adequately articulate a rationale.  See March 2015, Appellant's Post-Remand Brief.  The Board agrees.  Although the VA examiner has provided an opinion and recited evidence in support of that conclusion, she did not explain how that evidence supported the conclusion reached.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The Board finds that some explanation of the conclusions in the November 2014 opinion is required to permit a proper weighing of the evidence.  

As a result there still has not been the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Another opinion is required.  

The claim for TDIU is inextricably intertwined with the prostate condition claim and should be considered on a schedular or extraschedular basis after a decision on that issued is rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the TDIU issue must be deferred until after the issue of service connection for prostate conditions has been adjudicated.  In doing so, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.  With regard to whether TDIU is warranted on an extraschedular basis, the RO would have to refer the matter to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VBMS claims file should be made available to the VA examiner that provided the opinion in November 2014, if available.  Otherwise, provide the records to another VA examiner who will have an opportunity to review the complete file.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran is not necessary unless deemed so by the examiner. 

The examiner should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's prostate conditions, to include elevated PSA, BPH, and chronic prostatitis are aggravated by his service-connected urinary tract infections. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected prostate conditions to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than a temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability.

If the examiner(s) finds that the prostate conditions are not related to any service-connected disability, including urinary tract infections, he or she should render an opinion as whether it is at least as likely as not that the prostate conditions are related to the Veteran's active service. All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO should then consider the TDIU issue in light of all of the evidence of record.  In so doing, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment.

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the case should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


